GILLESPIE, Chief Justice:
Convicted in the Circuit Court of Ita-wamba County of murder, Thad Wilson appeals from the judgment sentencing him to life in prison.
The evidence for the State showed that defendant’s brother, Murden, and a friend, Strange, using a gun as a persuader, brought Jimmy Coats, Paulette Coats Wilson, estranged wife of defendant’s brother, and Bill Hardin, a friend of the Coats, to defendant’s home. Ill feelings had existed 'between the Coats and the Wilsons and Paulette’s children were at defendant’s house. When the five people arrived at defendant’s house in Strange’s pickup truck, little time was lost in arguing. Murden Wilson shot and killed Bill Hardin. Defendant shot Paulette Coats Wilson in the back with a shotgun loaded with slugs and buckshot. Paulette fell and defendant shot her again. Jimmy Coats tried to run but he, too, met the same fate as his sister. None of the victims was armed. Although three people were killed, this case involved only the charge against Thad Wilson for murdering Jimmy Coats.
The defendant first raises the question whether a free-hand drawing of the death scene was properly admitted in evidence. It was. King v. State, 251 Miss. 161, 168 So.2d 637 (1967).
Three color photographs were admitted in evidence over defendant’s objection. This is assigned as error. The photographs depicted the three dead people lying where they fell and died. As stated in Ford v. State, 227 So.2d 454 (Miss.1969), the trial judge determined that the photographs had evidentiary value and we cannot say that he abused his discretion in so doing.
Finally, defendant argues that the trial court erroneously refused an instruction that told the jury to pass upon the testimony of Strange, an accomplice, with great care and caution. This, too, was within the sound discretion of the trial court and the refusal was not reversible error. Robinson v. State, 219 So.2d 916 (Miss.1969).
Affirmed.
PATTERSON, SMITH, ROBERTSON and SUGG, JJ., concur.